MORROW, Presiding Judge.
Robbery, with firearms is the offense; penalty assessed, at confinement in the penitentiary for fifteen years.
Since the filing of the appeal, there has been presented to this court the affidavit of the sheriff of Liberty county to the effect that on August 1, 1936, the appellant escaped from the jail of said county and is still at large. Under the provisions of article S24, C.C.P., as amended by Acts 1933, c. 34 (Vernon’s Ann.C.C.P. art. 824), and article 825, the escape of the appellant deprives this court of jurisdiction of the appeal. It is therefore dismissed. ' * *